DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments made to the specification, drawings and claims filed on 07/25/2022 have been accepted and entered.


Allowable Subject Matter
3.	Claims 1-27 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-27 is the inclusion of the claimed method step of: (x) defining a time window of duration 5-150ms for each note of said musical rhythmic pattern, set to be opened before and closed after each respective said note; (y) carrying out a processing step whereby a user strike detected in step (v) within time window of step (x) will trigger a suppression state, which prevents the output to step (w) of the subsequent note of said musical rhythmic pattern, but if no timely user strike is detected in step (v) and/or if more than one timely user strike is detected in step (v), a non- suppression state will be triggered, whereby the subsequent note of said musical rhythmic pattern will be output to step (w); and Page 11 of 21 (z) after said subsequent note of said musical rhythmic pattern output to step (w), a predetermined number of further notes of said musical rhythmic pattern are output to step (w) before the suppression state is again triggered. It is these limitations found in each of the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837